DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11172113. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Application claim 17 is encompassed by the patented claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US2014/0346361).

Regarding claim 1, Wang discloses a proximity sensor configured to generate proximity data representative of a nearby object using optical signals ([0027], "the present description is about imaging devices and methods where a depth pixel can provide a proximity indication, or a depth indication, or both") comprising: 
an emitter configured to produce an outgoing optical signal (Claim 1, "an infrared (IR) light source on the housing configured to emit IR light"; [0053]: Fig. 5A-5B: See IR 515 in modulated waveform 525); 
a receiver configured to receive an incoming optical signal (Claim 1, "an array in the housing, the array having depth pixels configured to image a depth of an object, a certain one of the depth pixels further configured to also image a reflection of the IR light from the object") comprising an incoming optical proximity signal (See Fig. 5A-5B: [0039;0076; 0053]: The reflected IR light 517 represents a reflected signal from an object distance and a modulated wave form 527. Therefore, the reflected signal is an optical proximity signal and an wireless optical communication signal to determine a phase delay or that is modulated with suitable wave form. The operations of sending modulated data/wave form 525 and receiving delay modulated data 527 are interpreted as a form of optical or wireless communication in a communication theme) 
a processing resource ( [0033, 0111], Figs. 2 and 13: Controller 120/1320) configured to perform at least one of a) and b) 
a) a demodulation process in respect of at least part of the incoming optical signal to obtain incoming optical wireless communication data (It is noted that the USPTO considers the Applicant's ''one of” language to be anticipated by any reference containing one of the subsequent corresponding elements);
b) a modulation process to encode outgoing optical wireless communication data on at least part of the outgoing optical signal (Claim 12, [0053], " the IR light in ray 515 can be modulated, for example according to waveform segment 525. A suitable modulation rate for a distance of 1 m to 7.5 m is 20 MHz. Accordingly, the IR light in ray 517 would also be modulated according to waveform segment 527"; Figure 5A: Sign 515).

Regarding claim 2, Wang discloses the proximity sensor of claim 1, wherein the processing resource is further configured to transmit the incoming optical wireless communication data to at least one further processing resource and/or to receive the outgoing optical wireless communication data from at least one further processing resource ([0053-0054; 0114]: system 1300 transmit data to a communication network; See also optical wireless modulated wave 525 or received data 527 or stored digital code ).
  
Regarding claim 3, Wang discloses the proximity sensor of claim 1, wherein the emitter, receiver and processing resource are integrated on a single chip ([0033-0035]).  

Regarding claim 4, Wang discloses the proximity sensor of claim 1, further comprising: driving circuitry to provide a modulation signal to the emitter, wherein the modulation signal is based on the outgoing optical wireless communication data received from one further processor (Claim 12, "when the depth is imaged, the IR light source consumes more power than 10 mW, and the IR light is modulated"; [0052-0053; 0064; 0074], " the IR light in ray 515 can be modulated, for example according to waveform segment 525. A suitable modulation rate for a distance of 1 m to 7.5 m is 20 MHz. Accordingly, the IR light in ray 517 would also be modulated, for example according to waveform segment 527"; Figure 5A, Ref. Sign 515; Therefore, it is inherent that a modulated IR light signals is provided by a controller to a light source 105 controller/driving circuit in order for the camera to direct modulated light to an object).  

Regarding claim 10, Wang discloses the proximity sensor of claim 1, wherein the receiver comprises: a sensor generating a communication signal in response to received light ([0036; 0050]: Fig. 3: see depth pixel 311 output ), and conditioning circuitry to collect the communication signal and condition the communication signal into a form suitable for the processing resource ([0040]: Figs. 2 and 10C: the column readout circuit array 218 read out depth pixels signals in a suitable form of Analog or Digital).  

Regarding claim 11, Wang discloses the proximity sensor of claim 1, wherein the processing resource is configured to transmit and/or receive optical wireless communication data and proximity data in series over a first interface ([0114]: See Universal Serial Bus or USB interface).  

Claims 1, 6, 8, 12 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawata (US2008/0170142).

Regarding claim 1. Kawata discloses a proximity sensor configured to generate proximity data representative of a nearby object using optical signals, the proximity sensor comprising: 
an emitter configured to produce an outgoing optical signal comprising at least one of a proximity signal ([0046-0047; 0056-0057; 0061]: See light 102 for emitting light toward objects for distance detection and transmit communication data for optical communication) or a communication data signal ([0043; 0056; 0096]: optical communication area 22 configured a light source 102 to transmit encoded communication data or to transmit communication data); 
a receiver configured to receive an incoming optical signal comprising at least one of an optical proximity signal ([0045-0047]: See distance detecting area 12 for detecting reflecting light in TOF method) or an optical wireless communication modulation signal modulated in accordance with an optical wireless communication scheme ([0043-0044; 0074-0075; 0096]: optical communication area 22 receives optical communication data from an outside device, traffic light, other infrastructure or vehicle and decodes the optical communication data for desirable information or control data. Therefore, the received optical communication is inherently modulated in an optical wireless communication in other to be received and decoded), wherein the optical wireless communication modulation signal is transmitted by a remote device ([0041; 0074-0075; 0081-0082]: optical communication area 22 receives optical output transmitted from an outside communication device or transmitted from a traffic light, other infrastructure or vehicle); and 
a processing resource (control circuit 114) configured to perform at least one of a) or b) 
a) a demodulation process in respect of at least part of the incoming optical signal to obtain incoming optical wireless communication data (Fig. 2-5 and 10: see communication area 22 and decoder 108; [056; 0074]);
b) a modulation process to encode outgoing optical wireless communication data on at least part of the outgoing optical signal (Fig. 4: See encoder 110 and light source 102; [0056]).

Regarding claim 6, Kawata discloses the proximity sensor of claim 1, wherein the receiver comprises: a receiver sensor configured to generate a communication signal in response to received light (Fig. 2-5 and 10: see communication area 22), and conditioning circuitry configured to collect the communication signal and condition the communication signal into a form suitable for the processing resource (Fig. 4: See Decoder 108 and control circuit 114; [0056; 0074]).  

Regarding claim 8, Kawata discloses the proximity sensor of claim 1, further comprising: an enclosure, wherein the optical proximity signal is sensed through a first enclosure entrance from a first direction, and wherein the optical wireless communication modulation signal is sensed through a second enclosure entrance from a second direction that is different from the first direction ([0052]: communication area 22 can also be used photodiodes or photo transistors for carrying out operation in an area outside pickup surfaces 10a and 20a;  [0042; 0087]: communication and distance detection areas are arranged in different vehicle directions; Fig. 14a and 15a).  

Regarding claim 12, Kawata discloses the proximity sensor of claim 1, wherein the processing resource is configured to transmit and/or receive optical wireless communication data and proximity data in parallel over a first and second interface (Fig. 4: See the distance / proximity data and receiving/ optical wireless communication data that are transmitted to other circuit in parallel and in first and second interface).  

Regarding claim 15, Kawata discloses a method of receiving communication data comprising: receiving a light signal by using the proximity sensor of claim 1 (See the rejection of claim 1), 
where the light signal comprises an optical wireless communication signal modulated in accordance with an optical communication protocol ([0061; 0074]: optical data outputted from a traffic light, street light or infrastructure or other device are inherently encoding or modulated in order for the optical communication area 22 to detect and output to a decoder/ demodulator 108); 
processing and demodulating at least part of the light signal that was received to obtain the incoming optical wireless communication data  ([0061; 0074]: See decoder 108 for demodulating received information for suitable control data or desirable information); and 
transmitting the incoming optical wireless communication data to at least one further processing resource ([0074]: decoder 108 provides necessary or desired information; [0081]: received speed information or brake information are inherently processed further in order for the sensor system 100 to avoid collision against vehicle 302).

Regarding claim 16, Kawata discloses a method of transmitting or receiving communication data using a proximity sensor configured to generate proximity data representative of a nearby object using optical signals, wherein the proximity sensor comprises: 
an emitter configured to produce an outgoing optical signal comprising at least one of a proximity signal or a communication data signal ([0046-0047; 0056-0057; 0061]: See light 102 for emitting light toward objects for distance detection and transmit communication data for optical communication); 
a receiver configured to receive an incoming optical signal comprising at least one of an optical proximity signal  ([0045-0047]: See distance detecting area 12 for detecting reflecting light in TOF method) or an optical wireless communication modulation signal modulated in accordance with an optical wireless communication scheme ([0043-0044; 0074-0075; 0096]: optical communication area 22 receives optical communication data from an outside device, traffic light, other infrastructure or vehicle and decodes the optical communication data for desirable information or control data. Therefore, the received optical communication is inherently modulated in an optical wireless communication in other to be received and decoded), wherein the optical wireless communication modulation signal is transmitted by a remote device ([0041; 0074-0075; 0081-0082]: optical communication area 22 receives optical output transmitted from an outside communication device or transmitted from a traffic light, other infrastructure or vehicle); and 
a processing resource configured to perform at least one of a) or b) a) a demodulation process in respect of at least part of the incoming optical signal to obtain incoming optical wireless communication data (Fig. 2-5 and 10: see communication area 22 and decoder 108; [056; 0074]); b) a modulation process to encode outgoing optical wireless communication data on at least part of the outgoing optical signal (Fig. 4: See encoder 110 and light source 102; [0056]); 
the method comprising: 
using an emitter of the proximity sensor to emit light comprising the outgoing optical wireless communication data ([0046-0047; 0056-0057; 0061]: See light 102 for emitting light toward objects for distance detection and transmit communication data for optical communication); 
using a receiver of the proximity sensor to receive light comprising the incoming optical wireless communication data ([0006; 0038; 0046-0047; 0056]: Claim only requires the proximity sensor to receive incoming optical wireless communication data and doesn’t require any other processing operation with the received signal. According to Kawata reference, the light 102 is used for emitting light toward an object so that a proximity or distance detection area 12 receives the reflective light. Light 102 is also used for transmit other optical communication data. Thus a portion of the transmitted optical communication data is inherently reflected or transmitted to all sensory parts or proximity sensor 12 in a scenario when the object is in the way); 
generating a signal by the receiver in response to the light received (Fig. 4: See light receiving data outputted an optical communication area 22); and 
processing the signal to extract optical wireless communication data (Fig. 4: See decoder 108 and output Control Data).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang.

Regarding claim 13, Wang discloses the proximity sensor of claim 11, wherein the first interface comprises a USB interface ([0114]). However, Wang fails to disclose the interface comprises a high speed interface.  
Official Notice is taken that it is well known and expected in the art that the latest USB 3.0 or 2.0 operates at higher speed than a USB 1.1. Therefore, it would have been obvious to one of ordinary skill in the art to modify the interface of Wang to with one of the latest USB interface. The modifications provide a camera system with faster data communication.

Regarding claim 14, Wang fails to explicitly disclose the proximity sensor of claim 11, wherein the first interface comprises a camera serial interface (CSI).  
Official Notice is taken that it is well known and expected in the art to use CSI interface for communication interface between camera components.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the device of Wang to include camera serial interface. The modifications provide serial interface between camera components.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kawata.

Regarding claim 9, Kawata discloses the proximity sensor of claim 1, further comprising: an enclosure, wherein the optical proximity signal is emitted through a first enclosure exit in a first direction (Fig. 4: light source 102; [0056-0057]).
However, Kawata fails to explicitly disclose: “wherein the optical wireless communication modulation signal is emitted through a second enclosure exit in a second direction that is different from the first direction”.
In different embodiment, Kawata teaches the used of photodiodes or diode transistors outside pickup surfaces 10a and 20a for carrying communication operation. Kawata also teaches an arrangement wherein distance detection sensor/ area  downwards and communication area 22 sideward ([0042; 0052; 0087]: communication and distance detection areas are arranged in different vehicle directions; Fig. 14a and 15a).  In light of the teaching from Kawata, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kawata to emit light in different directions corresponding to the arrangement of the distance detection area and communication detection area.  The modifications thus provide a more effective way to transmit signals for distance detection and optical communication.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Jang (US2017/0099103).

Regarding claim 5, Wang fails to explicitly disclose the proximity sensor of claim 4, wherein the driving circuitry comprises a digital to analog convertor configured to provide a modulation signal at a frequency characteristic of an optical light communication signal.  
In an analogous of art, Jang teaches an optical signal transmission unit 130 that receives the VPPM-OFDM signal 160 and emits light based on the received VPPM-OFDM signal 160. The VPPM-OFDM modulation unit 120 may include a digital-to-analog converter (DAC) for converting a digital signal into an analog signal. The DAC needs to have linearity in order to be used in OFDM communication. According to Jang, data rate of the VPPM-OFDM signal may be maximized, such that the second signal may be transmitted at a high speed. ([000061-0063]). In light of the teaching from Imai, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wang to include the DAC within VPPM-OFDM.  The modifications thus provide a means for transmit a second signal at high speed (Jang: [0063]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kawata in view of Imai (US2016/0274223).

Regarding claim 7, Kawata discloses the proximity sensor of claim 6, wherein the receiver sensor comprises: a further photodiode configured to receive the optical wireless communication modulation signal ([0052]).  
However, Kawata fails to disclose: “a photodiode configured to receive the proximity signal”.
In an analogous of art, Imai teaches that it is possible to use an APD (avalanche photodiode), a SPAD (single photon avalanche diode) being a Geiger mode APD and the like in addition to the above-described PD (photo diode) as a light receiving element used for measuring time (measuring distance) and detecting synchronization. Furthermore, the APD and SPAD having a higher sensitivity than that of the PD are advantageous in detection accuracy and detection distance ([0048]). In light of the teaching from Imai, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distance detection device of Kawata with avalanche photodiode.  The modification thus provide more accurate distance detection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG H LAM whose telephone number is (571)272-7367.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNG H LAM/
Primary Examiner, Art Unit 2698                                                                                                                                                                                             12/16/2022